internal_revenue_service number release date index number ------------------------------------ -------------------- ------------------------------ attn ----------------------- ------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ---------- telephone number --------------------- refer reply to cc ita b06 plr-132739-11 date date legend parent taxpayer date state a date year date year year ------------------------------------ ------------------------ ------------------------------------ ------------------------ -------------------------- ------------- ----------------------- ------- ----------------------- ------- ------- dear --------------- this ruling responds to a letter submitted by parent’s authorized representatives on behalf of taxpayer requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file form sec_970 application to use lifo inventory_method for the taxable_year ended date plr-132739-11 facts parent is the parent_corporation of an affiliated_group of entities that files consolidated federal_income_tax returns on the basis of a week ending on the saturday closest to december included in these returns is taxpayer taxpayer is a corporation organized under the laws of state a on date in year parent acquired taxpayer in a stock acquisition and taxpayer became a wholly-owned subsidiary of parent as a result of the acquisition taxpayer became a member of the parent consolidated_group the year form_1120 u s_corporation income_tax return filed for the parent consolidated_group included taxpayer for the period date through date in year parent and taxpayer merged in a statutory merger with parent as the surviving corporation taxpayer represents that the provisions of sec_381 applied to the merger prior to its acquisition by parent taxpayer valued its inventories using the first-in first- out fifo method after the acquisition taxpayer began using the last-in_first-out lifo_method for its tax and financial statement purposes upon filing the year consolidated_return however parent did not attach form_970 on behalf of taxpayer to allow taxpayer to elect to use the lifo inventory_method taxpayer has continued to impermissibly use the lifo inventory_method for tax and financial purposes in year while auditing parent’s financial statements an accounting firm inquired about the parent consolidated group’s treatment of inventories parent’s tax department determined that taxpayer’s inventory was improperly being reported on the lifo_method for tax purposes because parent had failed to timely file form_970 for the year taxable_year on behalf of taxpayer taxpayer represents that the lifo conformity requirement of sec_1_472-2 of the income_tax regulations is satisfied as taxpayer’s inventory has continually been valued using the lifo inventory_method for financial reporting purposes since taxpayer began using lifo for tax purposes for the year ended date law and analysis sec_472 of the internal_revenue_code provides that a taxpayer may use the lifo_method in inventorying goods specified in an application to use such method filed at such time and in such manner as the secretary may prescribe sec_1_472-3 provides that the lifo inventory_method may be adopted and used only if the taxpayer files with its income_tax return for the taxable_year as of the close of which the method is first to be used a statement of its election to use such inventory_method the statement shall be made on form_970 plr-132739-11 under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of the time to make a regulatory election under all subtitles of the code except subtitles e g h and i provided that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 also defines an election to include an application_for relief in respect to tax or a request to adopt change or retain an accounting_method or accounting_period sec_301_9100-2 sets forth rules governing automatic extensions for regulatory elections if the provisions of sec_301_9100-2 do not apply to a taxpayer’s situation the provisions of sec_301_9100-3 may apply sec_301_9100-3 sets forth the standards that the commissioner will use in determining whether to grant an extension of time to make a regulatory election that does not meet the standards of sec_301_9100-2 it also sets forth information and representations that the taxpayer must furnish to enable the internal_revenue_service to determine whether the taxpayer has satisfied these standards the applicable standards are whether the taxpayer acted reasonably and in good_faith and whether granting relief would prejudice the interests of the government under sec_301_9100-3 a taxpayer that applies for relief for failure to make an election before the failure is discovered by the service ordinarily will be deemed to have acted reasonably and in good_faith however the taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested additionally if the taxpayer was informed in all material respects of the required election and related tax consequences but chose not to file the election or uses hindsight in requesting relief the taxpayer ordinarily will not be considered to have acted reasonably and in good_faith sec_301_9100-3 sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the regulatory election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money likewise when the tax consequences of more than one taxpayer are affected by the election the government’s interests are prejudiced if extending the time for making an election may result in the affected taxpayers in the aggregate having a lower tax_liability than if the election had been timely made further the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would plr-132739-11 have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under sec_301_9100-3 sec_301_9100-3 conclusion the information and representations submitted by parent and accompanied by a penalty of perjury statement executed by an appropriate party establish that it and taxpayer have acted reasonably and in good_faith in this request furthermore granting an extension will not prejudice the interests of the government accordingly an extension of time is hereby granted for parent to file the necessary form_970 this extension shall be for a period of days from the date of this ruling please attach a copy of this ruling to the form_970 when it is filed except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express no opinion as to the inventory methods used by either parent or taxpayer furthermore we express no opinion as to whether sec_381 was properly applied in parent’s year merger between itself and taxpayer this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to parent’s authorized representatives the ruling contained in this letter is based upon information and representations submitted by parent and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination sincerely roy a hirschhorn chief branch office of associate chief_counsel income_tax accounting enclosure copy of letter for sec_6110 purposes cc
